t c memo united_states tax_court don warner reinhard petitioner v commissioner of internal revenue respondent docket no filed date don warner reinhard pro_se miriam c dillard a gary begun and caroline r krivacka for respondent memorandum findings_of_fact and opinion nega judge by notice_of_deficiency dated date respondent determined a deficiency in petitioner’s federal_income_tax for of dollar_figure and a penalty for fraud under sec_6663 of dollar_figure apart from computational matters the issues for decision are whether petitioner improperly claimed a loss deduction of dollar_figure from his wholly owned subchapter_s_corporation for and whether the underpayment attributable to the claimed loss deduction was due to fraud justifying the penalty and negating the bar of the statute_of_limitations we answer both questions in the affirmative findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in georgia when the petition was filed petitioner was an experienced and successful investment adviser he holds a bachelor’s degree in finance and a master’s degree in business administration during petitioner owned magnolia capital management inc mcm a subchapter_s_corporation mcm was the sole owner of a limited_partnership called magnolia capital management lp mcm lp mcm lp was a general_partner of several hedge funds that managed investments for petitioner’s clients all section references are to the internal_revenue_code as in effect for the tax_year at issue all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar for both mcm and mcm lp reported the same dollar_figure as their only income on date petitioner filed hi sec_2001 federal_income_tax return the return was prepared by a certified_public_accountant c p a on schedule e supplemental income and loss petitioner claimed a flowthrough loss of dollar_figure from mcm although mcm did not report a loss on its form_1120s u s income_tax return for an s_corporation petitioner claimed a loss deduction of dollar_figure on his own tax_return and applied it against the dollar_figure of passthrough income he reported from mcm the deduction was characterized in a statement attached to petitioner’ sec_2001 return as general_partner expenses paid to reimburse petitioner claimed the deduction for payments he allegedly made to his clients to reimburse them for their losses in the hedge funds petitioner did not provide any detailed information or documentation about these payments to the c p a who prepared his return he simply told the c p a to use the dollar_figure expense on hi sec_2001 income_tax return ten days after petitioner filed hi sec_2001 return he submitted a different version of the return to a bank while applying for a loan this version omitted the dollar_figure deduction petitioner claimed on his filed tax_return from date through date petitioner engaged in a fraudulent scheme to retain his hedge fund clients during a tumultuous year during this time petitioner provided his clients with false quarterly account statements showing materially inflated account values when margin calls on these accounts were issued in date his clients’ accounts were dissolved in a single day some of the clients sued petitioner to recover their lost funds on date as litigation with these clients was pending petitioner voluntarily filed a petition with the u s bankruptcy court for the northern district of florida under u s c chapter no 06-50298-kks during the bankruptcy proceedings petitioner failed to report numerous assets on his bankruptcy schedules including two boats a harley davidson motorcycle investment accounts and dollar_figure of artwork on date petitioner was indicted in the u s district_court for the northern district of florida on counts of criminal misconduct united_states v reinhard no 08-cr-00049-rh-cas n d fla filed date on date petitioner pleaded guilty to seven counts of the indictment including making false statements on hi sec_2001 and sec_2002 income_tax returns in violation of sec_7206 making false statements on a loan application in violation of u s c sec_1014 and transferring assets and concealing them from the bankruptcy trustee in violation of u s c sec_152 in the stipulated factual basis for plea petitioner admitted that he included a dollar_figure fraudulent schedule e expense as part of hi sec_2001 individual_income_tax_return he admitted that he underpaid his tax by dollar_figure and that hi sec_2001 tax_return was materially false as a result of his underreported schedule e income the factual basis for plea also showed that petitioner’s criminal activity occurred over several years and involved numerous false filings and statements including filing a fraudulent tax_return for on date petitioner submitted a form 1040x amended u s individual_income_tax_return for the amended_return removed the dollar_figure schedule e deduction and claimed a net_operating_loss_carryback from a subsequent year petitioner now argues that the schedule e deduction should have been claimed for and on date petitioner submitted documents to respondent in an effort to substantiate the disallowed dollar_figure deduction the documents show petitioner’s amended tax_return is unclear as to whether he reported a net_operating_loss_carryback from hi sec_2002 tax_return or his tax_return on his petition petitioner reported only a net_operating_loss_carryback from hi sec_2002 tax_return respondent’s filings with the court suggest and we will assume that petitioner reported net_operating_loss carrybacks for both years that petitioner made cash transfers from his personal bank account to accounts for the hedge funds in one instance a cash transfer was made to a client’s bank account in according to the documents all of the transfers took place in either or and pertain only to dollar_figure of petitioner’s claimed deductions petitioner did not attempt to substantiate the remaining dollar_figure on hi sec_2001 return petitioner claims that these transfers show that he reimbursed several clients for their investment losses and that he refunded the clients’ previously charged management fees petitioner claims that instead of distributing cash to the clients he reimbursed them by increasing their capital accounts in one particular hedge fund managed by mcm lp in claiming the deduction petitioner relies on a letter submitted by a c p a to petitioner’s public defender in his criminal case in the letter the c p a states that on the basis of petitioner’s representations he believed petitioner incurred expenses related to these transactions in and the c p a did not testify at trial i petitioner’s claimed schedule e deduction opinion the commissioner’s determinations set forth in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving them erroneous rule a 290_us_111 petitioner does not contend that the burden_of_proof as to any factual issue should shift to respondent under sec_7491 sec_162 allows a taxpayer to deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a necessary expense is one that is appropriate and helpful to the taxpayer’s business while an ordinary_expense is one that is common or frequent in the type of business in which the taxpayer is engaged 308_us_488 welch v helvering u s pincite the taxpayer bears the burden of proving that reported expenses are ordinary and necessary see rule a the taxpayer also bears the burden of substantiating expenses underlying claimed deductions see sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir respondent determined that petitioner improperly claimed a passthrough loss deduction of dollar_figure from mcm for the loss resulted from a deduction of dollar_figure against dollar_figure of income that mcm reported for that year petitioner concedes that the deduction should not have been claimed for instead on his amended_return petitioner claims his income for was fully offset by a net_operating_loss_carryback from and petitioner has not provided any evidence of a net_operating_loss for or and we have no way of determining from the record whether a net_operating_loss was available for these years see sec_1_172-1 income_tax regs every taxpayer claiming a net_operating_loss_deduction for any taxable_year shall file with his return a concise statement setting forth the amount of the net_operating_loss_deduction claimed and all material and pertinent facts relative thereto including a detailed schedule showing the computation of the net_operating_loss_deduction see also ames-mechelke v commissioner tcmemo_2013_176 philpott v commissioner tcmemo_2012_307 regardless of whether petitioner had verifiable expenses in when he transferred money from his personal bank account to the bank account of a client we cannot determine that he had an aggregate net_operating_loss for that year accordingly we sustain respondent’s deficiency determination for the tax_year ii fraud_penalty if any part of any underpayment_of_tax required to be shown on a return is due to fraud sec_6663 imposes a penalty of of the portion of the underpayment due to fraud fraud is an intentional wrongdoing on the part of the taxpayer with the specific purpose of evading a tax believed to be owing 829_f2d_828 9th cir aff’g tcmemo_1986_ 96_tc_858 aff’d 959_f2d_16 2d cir the commissioner has the burden of proving fraud and he must prove it by clear_and_convincing evidence sec_7454 rule b langille v commissioner tcmemo_2010_49 aff’d 447_fedappx_130 11th cir to sustain his burden the commissioner must establish two elements that there was some underpayment_of_tax for the taxable_year at issue and that at least some portion of the underpayment was due to fraud 81_tc_640 if the commissioner proves that any portion of an underpayment is attributable to fraud then the entire underpayment shall be treated as attributable to fraud unless the taxpayer shows by a preponderance_of_the_evidence that some portion was not so attributable sec_6663 a underpayment_of_tax petitioner’s conviction pursuant to sec_7206 for filing a false return for estops him from contesting that an underpayment exists for that year see 683_f2d_1285 9th cir 84_tc_636 mcgowan v commissioner tcmemo_2004_146 aff’d 187_fedappx_915 11th cir b fraudulent intent under usual circumstances fraud is rarely admitted and direct evidence of the taxpayer’s intent is rarely available in these instances fraud may be proved by circumstantial evidence and reasonable inferences drawn from the facts 796_f2d_303 9th cir aff’g tcmemo_1984_601 92_tc_661 petitioner admitted as part of his plea agreement that he included as part of his return a fraudulent schedule e expense of dollar_figure therefore petitioner had admitted to fraud and is liable for the civil_fraud penalty under sec_6663 for the tax_year see abdallah v commissioner tcmemo_2013_279 holding that taxpayer’s admissions of fraud in plea agreement established fraudulent intent price v commissioner tcmemo_1996_204 nevertheless for the sake of thoroughness we will examine whether petitioner meets the circumstantial test for fraud we hold that he does circumstances that may indicate fraudulent intent commonly referred to as badges_of_fraud include but are not limited to understating income maintaining inadequate records giving implausible or inconsistent explanations of behavior concealing income or assets engaging in illegal activities providing incomplete or misleading information to one’s tax preparer the lack of credibility of the taxpayer’s testimony and filing false documents including false income_tax returns 317_us_492 morse v commissioner tcmemo_2003_332 aff’d 419_f3d_829 8th cir no single factor is dispositive however the existence of several factors is persuasive circumstantial evidence of fraud vanover v commissioner tcmemo_2012_79 numerous badges_of_fraud demonstrate that petitioner intentionally evaded the payment of tax he knew to be owed he substantially understated his income for the year at issue and other years by claiming deductions he was not entitled to see hatling v commissioner tcmemo_2012_293 he maintained inadequate records and the records he produced lacked credibility and did not substantiate his claims see sowards v commissioner tcmemo_2003_180 his behavior was inconsistent and implausible when he reported substantially higher income on his loan application than on his federal_income_tax return and offered no logical explanation for this behavior see powerstein v commissioner tcmemo_2011_271 he attempted to conceal assets during his bankruptcy proceeding see bussell v commissioner tcmemo_2005_77 aff’d 262_fedappx_770 9th cir and he was convicted of willfully filing a false income_tax return for see wright v commissioner t c pincite nevertheless petitioner argues that he lacked the requisite intent for fraud because the deduction was appropriate and should have been claimed for and petitioner claims that he incurred expenses in and to reimburse his clients for their investment losses to bolster his argument petitioner points to an opinion letter submitted by a c p a to petitioner’s public defender in his criminal case in the letter the c p a acknowledges that petitioner withdrew money from his personal bank account and transferred it to other accounts but the c p a does not make an objective determination of the purpose of the transfers the c p a merely relies on petitioner’s representations furthermore the c p a acknowledges that determining whether petitioner’s reimbursements to clients were ordinary and necessary business_expenses under sec_162 was outside the scope of his opinion letter when he filed his original tax_return in petitioner was aware that the payments he reported would have been made in or not in yet he directed his c p a to claim a deduction for the payments for without any explanation petitioner is an intelligent and well-educated businessman and we find that he knew that a cash_method taxpayer can claim a deduction for an expense only for the year in which it is paid see black v commissioner tcmemo_2007_364 we find that the facts taken as a whole clearly and convincingly establish that petitioner acted with fraudulent intent and that the underpayment attributable to his claimed loss deduction of dollar_figure from his wholly owned subchapter_s_corporation was due to fraud iii statute_of_limitations generally the commissioner must assess tax within three years after a return is filed sec_6501 there is an exception to this general_rule in the case of a false_or_fraudulent_return with the intent to evade tax the tax may be assessed at any time sec_6501 we have held that petitioner’s claimed loss deduction was due to fraud therefore respondent is not time barred from assessing petitioner’ sec_2001 tax_liability see romer v commissioner tcmemo_2001_168 we accordingly sustain respondent’s deficiency determination and imposition of the civil_fraud penalty under sec_6663 for the tax_year to reflect the foregoing decision will be entered for respondent
